J.   A21034/19

NON-PRECEDENTIAL DECISION             - SEE SUPERIOR COURT I.O.P.           65.37
COMMONWEALTH OF PENNSYLVANIA              :      IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                     v.

HAL HARRIS,                                           No. 3397 EDA 2018

                          Appellant


                 Appeal from the Order Dated November 7, 2018,
                   in the Court of Common Pleas of Pike County
                 Criminal Division at No. CP-52-CR-0000246-2015


BEFORE:     BOWES, J., OLSON, J., AND FORD ELLIOTT, P.J.E.


MEMORANDUM BY FORD ELLIOTT, P.J.E.:                   FILED AUGUST 09, 2019

        Hal Harris appeals   pro se from the November   7, 2018 order entered in

the Court of Common Pleas of Pike County that denied his "Petition/Motion for

Complete Exemplified Record & Certified Copies of Trial Exhibits Entered Into

Evidence During Jury Trial." We dismiss this appeal.

        By way of background, in September 2017, appellant was acquitted of

69 counts of sexual abuse. Following his acquittal, appellant filed     a   petition

for expungement. The trial court granted appellant's petition and entered the

expungement order on December 12, 2017. Appellant then filed        a   motion for

reconsideration, followed by two supplements, alleging several errors and/or

omissions in the expungement order.           The trial court denied appellant's

motion. Appellant then appealed the December 12, 2017 expungement order
J.   A21034/19

to this court.           Commonwealth v. Harris, 2019 Pa.Super.LEXIS 528,
2019 WL 227520 (Pa.Super. 2019).

        On appeal to this court, appellant raised seven claims of                error wherein

he alleged certain errors        and/or omissions        in   the expungement order. See id.

This court granted appellant relief on four of those claims and found the

remaining claims meritless. Accordingly, on May 29, 2019, this court vacated

the December 12, 2017 expungement order and remanded with instructions

to the trial court to enter      a   new expungement order that corrected those errors

and omissions.      Id. Appellant       has filed   a   petition for allowance of appeal from

the May 29, 2019 decision.

        According        to   appellant,    the     trial      court   entered   an       amended

expungement order "with blinding speed" on May 31, 2019.                          ("Appellant's

Application For Relief:          1) To Compel Trial Court To Supplement Certified

Record With All Trial Exhibits Admitted In Evidence During The Public Jury Trial

Below. [sic]      And, 2) For Continuance of Oral Argument," 7/24/19 at ¶ 58.)

Appellant has now appealed that decision at No. 2149 EDA 2019.

        While appellant's appeal of the December 12, 2017 expungement order

was     pending     in    this   court,    appellant filed         with   the trial court       his

"Petition/Motion for Complete Exemplified Record & Certified Copies of Trial

Exhibits Entered Into Evidence During Jury Trial." In the November 7, 2018

order denying that petition, the trial court stated that "[a]bsent                    a   directive

from the Superior Court, [the trial court] will not produce the record, as we


                                              _2
J.   A21034/19

have already directed the above captioned matter to be expunged pursuant

to our [expungement o]rder dated December 7th, 2017."                 (Order of court,

11/7/18.) The November 7, 2018 order              is   the subject of this appeal, and

appellant seeks   a   directive from our court compelling the trial court to produce

the complete record and certified copies of the trial exhibits from appellant's

September 2017 trial. We decline appellant's request.

        Appellant has successfully challenged the extent of his expungement

order and to what agencies or offices it should be directed.' Appellant had

available to him, prior to filing the expungement petition, the entire trial court

record for his review. The filing of his motion for expungement may well have

resulted in some offices and agencies already destroying some of the records

he seeks.     Therefore, appellant must accept some responsibility for his

inability to access various records. As noted by the trial court, appellant may

well have access to the information and record materials he desires through

his trial attorney.    Moreover, as set forth by the trial court, appellant     is   not

entitled to production of      a   transcript without payment, and the trial court    is

not obligated to create    a   local rule to accommodate him.

        Following supreme court action on appellant's petition for allowance of

appeal, appellant may then raise any issues relative to agency and court office




1-   The only issue considered by the prior panel was the extent of the
expungement order.

                                           -3
J.   A21034/19

disposition of his trial record and procedures for expungement. His request

and this appeal are premature.

        Appeal dismissed.      Application for relief to compel trial court to

supplement certified record denied.         Appellant's application for relief to

continue oral argument   is   denied as moot.

Judgment Entered.




Joseph D. Seletyn,
Prothonotary




Date: 8/9/19




                                       -4